Citation Nr: 0524953	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant is a veteran who had active service from 
October 1994 to March 1998.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
granted service connection for the right ankle and right 
shoulder disabilities.  In a VA Form 9 received in November 
2002, the veteran requested a Travel Board hearing.  In 
December 2002 he withdrew the request.  The case was remanded 
in January 2004 for development of evidence.  


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected right ankle disability has been manifested by X-ray 
confirmed arthritis, and symptoms of pain incoordination, and 
marked limitation of motion; ankylosis of the ankle in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity is not shown.  

2.  Throughout the appeal period, the veteran's right (major) 
shoulder disability has been manifested by X-ray confirmed 
arthritis, and symptoms of pain, tenderness, crepitus, and 
impairment no greater than complaints of pain on motion; 
right arm motion is not limited to shoulder level (even with 
consideration of pain).


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's service-connected right ankle disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5270, 5271 (2004).  

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected right shoulder disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Codes 5003, 5200, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1)  that is necessary to substantiate 
the claim; (2)  that VA will seek to provide; (3)  that the 
claimant is expected to provide; and (4)  must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The rating decision in August 2001 and the statement of the 
case (SOC) in November 2002 explained what the record showed, 
why the claims were granted, and why the respective ratings 
were assigned.  The rating decision first notified the 
veteran of the enactment of the VCAA.  The SOC properly 
provided notice as to these "downstream" increased rating 
issues.  See VAOPGCPREC 8-2003.  The SOC also advised the 
veteran as to what was necessary to establish entitlement to 
increased evaluations, outlined the notice provisions of the 
VCAA as codified in 38 C.F.R. § 3.159, including advising the 
veteran what evidence VA would obtain, and what evidence it 
was his responsibility to obtain, and that he should submit 
everything pertinent to his claim.  A January 2004 letter 
again spelled out for the veteran his and VA's respective 
responsibilities in claims development, and asked him to 
identify any treatment providers so that VA could obtain 
records of such treatment.  A February 2005 supplemental SOC 
(SSOC) advised him of the current posture of his claims.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  He has also been afforded 
VA examinations, most recently in December 2004.  Pursuant to 
the Board's January 2004 remand, he was also asked by letter 
to identify any treatment providers so that VA could obtain 
records of the treatment.  He did not respond to that 
request.  VA's duties to assist, including those mandated by 
the VCAA, are met.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Factual Background

On January 2001 VA orthopedic examination it was noted that 
during service the veteran sustained a right acromioclavicle 
separation and a right open ankle fracture in a motor bike 
accident.  Right ankle motion was: 0 degrees dorsiflexion, 4 
degrees plantar flexion, 0 degrees eversion, and 10 degrees 
inversion.  There was pain on maximal plantar flexion.  Right 
shoulder motion was: 180 degrees forward flexion, 180 degrees 
abduction, 90 degrees internal rotation, 80 degrees external 
rotation, and 20 degrees extension.  There was AC 
[acromioclavicular] joint tenderness without instability, and 
pain was noted on forward elevation.  X-rays showed right 
ankle degenerative arthritis and right shoulder degenerative 
joint disease.  The diagnoses were history of severe AC joint 
separation now with right AC joint pain, mild arthritis; and 
right ankle degenerative arthritis, status post open 
reduction, internal fixation of bimalleolar ankle injury with 
broken retained hardware causing bursal inflammation over the 
lateral fibula distally.  The examiner commented that there 
were objective signs of pain with right ankle plantar 
flexion, and pain with right shoulder active forward flexion, 
as well as right ankle and right shoulder incoordination.  

On December 2004 VA orthopedic examination it was noted that 
the veteran was right handed.  Broken hardware had been 
removed from his right ankle.  He complained of pain with 
walking, of limping.  He denied missing work due to his right 
ankle disorder.  He described pain and weakness but no 
fatigability, lack of endurance, or lack of coordination.  As 
to his right shoulder, the veteran described a twitchy 
painful feeling.  He added that he could not run or ride a 
bike (due to his ankle problems) and could not lift weights 
(because of his shoulder difficulties).  As with his right 
ankle, he noted that he had not missed work due to his right 
shoulder problems.  He did note that he had right shoulder 
pain, but no weakness, fatigability, lack of endurance, or 
lack of coordination.  

Examination showed right ankle swelling.  Right ankle range 
of motion was: 0 degrees dorsiflexion; 30 degrees plantar 
flexion; 5 degrees eversion and 10 degrees inversion.  The 
examiner noted that with repetitive activity ranges of motion 
would be further decreased because of pain.  X-rays showed 
severe traumatic degenerative joint disease.  The diagnosis 
was ankle pain secondary to severe post-traumatic arthritis.  

Examination of the veteran's right shoulder showed crepitus 
with motion.  Some AC tenderness and some pain with cross 
body adduction was reported.  Range of motion testing 
revealed forward flexion and abduction to 180 degrees, and 
external and internal rotation to 90 degrees.  X-rays showed 
AC degenerative joint disease.  The diagnosis was right 
shoulder pain secondary to AC degenerative joint disease.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the instant appeal is from the 
initial ratings assigned with the respective grants of 
service connection in August 2001.  However, both disorders 
(right ankle and right shoulder) have remained essentially 
static throughout the appeal period, and staged ratings are 
not indicated.

The veteran's service-connected right ankle disorder is rated 
under 38 C.F.R. § 4.71a, Code 5270, for ankylosis.  While it 
may also be rated under Code 5271 (for limitation of ankle 
motion), such rating would be of no benefit to the veteran, 
as the maximum rating under Code 5271 (for marked limitation 
of motion) is 20 percent.  

Under Code 5270 a 30 percent rating is warranted for 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  The next higher, 40 
percent, rating is warranted when there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  Normal range of 
motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The veteran's service-connected right (major) shoulder 
disability appears to have been rated under Code 5003 (for 
degenerative arthritis substantiated by X-ray), which 
mandates that the disability be rated based on limitation of 
motion (although Code 5203 is listed in the August 2001 
rating decision).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a 10 percent rating is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Normal ranges of shoulder motion are:  forward elevation 
(flexion) 180 degrees; abduction 180 degrees; internal 
rotation 90 degrees; and external rotation 90 degrees.  38 
C.F.R. § 4.71, Plate I.  

Limitation of motion of the arm is rated under Code 5201.  
This code distinguishes between the major and the minor 
limbs.  Here, the veteran is right-handed.  See December 2004 
VA orthopedic examination.  Code 5201 provides for a 20 
percent rating when there is limitation of motion of either 
arm to shoulder level.  When major arm motion is limited to 
midway between the side and shoulder level, a 30 percent 
rating is warranted.  Limitation of the major arm motion to 
25 degrees from the side is to be rated as 40 percent 
disabling. 

Other potentially applicable Codes include Code 5200 (for 
scapulohumeral ankylosis).  Ankylosis is not shown, and a 
rating under Code 5200 is not warranted.  Code 5202 provides 
for rating shoulder and arm disability based on impairment of 
the humerus, such as loss of head of the humerus; nonunion, 
fibrous union, or malunion of the humerus; or recurrent 
dislocation at the scapulohumeral joint.  As the record is 
negative for such pathology, a rating under Code 5202 is not 
indicated.  Code 5203 provides for impairment of the clavicle 
or scapula, based on malunion, nonunion or dislocation.  A 
rating under Code 5203 is also not for consideration, as 
malunion, nonunion or dislocation of the right shoulder is 
not shown.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Analysis

Right Ankle

The next higher (40 percent) rating for ankle disability is 
warranted where the ankle is ankylosed at more than 40 
degrees plantar flexion, more than 10 degrees dorsiflexion, 
or with adduction, abduction, inversion, or eversion 
deformity.  Disability of such severity is not shown.  In 
fact while marked limitation of ankle motion is clearly 
shown, ankylosis is not, the ankle is not immobile or fixed.  
See Lewis, supra.  The veteran obviously suffers from 
significant right ankle problems resulting in impaired 
function; however, limitations warranting a higher rating are 
not shown.  

The preponderance of the evidence is clearly against the 
veteran's claim for a rating in excess of 30 percent for his 
right ankle disability.  Hence, it must be denied.  

Right Shoulder

The Board finds that a rating in excess of 10 percent is not 
warranted under any of the potentially applicable criteria 
for rating the veteran's right shoulder disability.  To 
warrant a 20 percent, rating, arm motion must be limited to 
shoulder level.  See Code 5201.  This clearly is not shown, 
even when taking into account the VA examiners' comments (in 
January 2001 and December 2004) concerning DeLuca 
considerations (based on complaints of pain).  There is no 
competent (medical) evidence of ankylosis or dislocation, 
malunion, or nonunion.  Therefore, a rating in excess of 10 
percent for the right shoulder under Codes 5200, 5202, or 
5203, respectively, is not warranted.  As with the rating for 
right ankle disability discussed above, the Board is required 
to take pain symptoms and weakness into account in ratings 
evaluations.  38 C.F.R. §§ 4.40, 4.45(f); see also DeLuca, 
supra.  On both January 2001 and December 2004 VA orthopedic 
examinations, there was pain was noted regarding the right 
shoulder.  The veteran's complaints of pain are encompassed 
by the current rating under Code 5003.  The evidence clearly 
does not show functional loss due to pain, supported by 
adequate pathology or by objective findings on examination 
sufficient to warrant a higher rating on that basis.  
Notably, on December 2004 VA orthopedic examination of the 
veteran's right shoulder, weakness, fatigability, lack of 
endurance, or lack of coordination was not shown.  The 
preponderance of the evidence is clearly against the 
veteran's claim for a rating in excess of 10 percent for his 
right shoulder disability.  Hence, it must be denied.  


ORDER

A rating in excess of 30 percent for a right ankle disability 
is denied.

A rating in excess of 10 percent for right shoulder injury 
residuals is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


